Exhibit 10.1

 


FIRST AMENDMENT TO LETTER AGREEMENT


 

This First Amendment is entered into this 2nd day of September, 2008, by and
between Bally Gaming, Inc., a Nevada corporation (the “Company”) and Michael
Gavin Isaacs (“Employee”).

 


RECITALS


 

A.                                   The Company and Employee entered into a
letter agreement dated June 19, 2006 (the “Agreement”) which provides for the
employment of Employee by the Company.

 

B.                                     The Company and Employee desire to amend
the Agreement as set forth herein.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.                                       The first two sentences of
Section 2(B) of the Agreement are hereby deleted in their entirety and replaced
with the following:

 

Your base salary will be $600,000 a year beginning on September 1, 2008.
Thereafter, your performance and salary will be reviewed by the CEO and or the
Board of Directors as they determine appropriate.

 

2.                                       The second and third sentences of
Section 3(A) of the Agreement are hereby deleted in their entirety and replaced
with the following:

 

You agree not to compete with the Company for two years after your employment
with the Company terminates if the Company terminates you for Cause or if you
quit for any reason other than in accordance with Section 2(E)(a) of this letter
agreement.

 

If you are terminated without Cause or you terminate your employment under the
circumstances described in Section 2(E)(a) of this letter agreement, you agree
not to compete with the Company for one year following your termination. 
Notwithstanding anything herein to the contrary, the Company, in its sole
discretion, may extend such one-year period to two years following your
termination by notifying you of such extension at any time prior to the last day
of such one-year period and agreeing in connection with such extension to
continue to pay you Salary Continuation until the end of such two-year period.

 

3.                                       The first sentence of Section 3(B) of
the Agreement is hereby deleted in its entirety and replaced with the following:

 

You agree that during your employment with the Company and for two years after
your employment ends for any reason, you shall not, directly or indirectly,
(i) aid or endeavor to solicit or induce any other employee or consultant of the
Company to leave the Company to accept employment of any kind with any other
person or entity, or (ii) solicit the trade or patronage of any of the Company’s
customers (which includes customers of any of the Company’s subsidiaries or

 

--------------------------------------------------------------------------------


 

affiliates) or of anyone who has traded or dealt with the Company with respect
to any technologies, services, products, trade secrets, or other matters in
which the Company is active.

 

4.                                       All remaining provisions of the
Agreement, other than those expressly modified in this First Amendment, remain
in full force and effect.

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

This First Amendment is effective September 1, 2008 and is dated the date first
written above.

 

COMPANY

EMPLOYEE

Bally Gaming, Inc.

 

 

 

 

 

By

 /s/ Richard Haddrill

 

By

 /s/ Michael Gavin Isaacs

       Richard Haddrill

Michael Gavin Isaacs

 

--------------------------------------------------------------------------------